               IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

ROBERT CARLTON POWELL, III,

      Petitioner,

v.                                          Case No. 1:17cv158-MW/GRJ

SECRETARY, DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 18. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this

Court’s opinion. The Clerk shall enter judgment stating, “The First Amended

Petition for Writ of Habeas Corpus under 28 U.S.C. § 2254, ECF No. 4, is

DENIED. A Certificate of Appealability is DENIED. The Clerk shall close the




                                        1
file.

        SO ORDERED on May 10, 2019.

                                s/Mark E. Walker               ____
                                Chief United States District Judge




                                  2
